UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto Commission File Number:000-26392 CICERO INC. (Exact name of registrant as specified in its charter) Delaware 11-2920559 (State of incorporation) (I.R.S. Employer Identification No.) 8000 Regency Parkway, Suite 542, Cary, NC 27518 (Address of principal executive offices, including Zip Code) (919) 380-5000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the above Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a shell company.Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”,“large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non - accelerated filer o Smaller reporting company þ Aggregate market value of the outstanding shares of common stock held by non-affiliates of the Registrant as of June 30, 2009 was approximately $6,122,764 based upon the closing price quoted on the Over The Counter Bulletin Board. There were 47,098,185 shares of Common Stock outstanding as of March 3, Documents Incorporated by Reference: None CICERO INC. Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2009 Item Number Page Number PART I 1. Business 1 1A. Risk factors 7 1B. Unresolved Staff Comments 11 2. Properties 11 3. Legal Proceedings 11 4. [Reserved] 11 PART II 5. Market for Cicero Common Stock and Related Shareholder Matters 12 6. Selected Financial Data 12 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 7A. Quantitative and Qualitative Disclosures About Market Risk 21 8. Financial Statements and Supplementary Data 21 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 9A(T) Controls and Procedures 21 9B. Other Information 22 PART III 10. Directors, Executive Officers and Corporate Governance 23 11. Executive Compensation 26 12. Security Ownership of Certain Beneficial Owners and Management 31 13. Certain Relationships and Related Transactions, and Director Independence 33 14. Principal Accountant Fees and Services 34 PART IV 15. Index Exhibits and Financial Statement Schedules 36 SIGNATURES 39 INDEX TO FINANCIAL STATEMENTS F-1 PART I ITEM 1. BUSINESS Overview Cicero, Inc. (the “Company”) provides businesses the ability to maximize every interaction from intra-company back office applications to those that take place between employees, customers and vendors while extending the value of the best of breed applications in which businesses have already invested. The Company provides an innovative and unique combination of application and process integration, automation, presentation and real-time analysis, all without changes to the underlying applications or requiring costly development expenditures. The Company’s business integration software addresses the emerging need for companies' information systems to deliver enterprise-wide views of their business information processes. In addition to software solutions, the Company also provides technical support, training and consulting services as part of its commitment to providing customers with industry-leading solutions.
